       2:20-cv-02426-JD            Date Filed 04/27/21    Entry Number 35         Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION

Henry Brown, Jr.,                              )              C/A No.: 2:20-cv-02426-JD
                                               )
                          Plaintiff,           )
                                               )
                    vs.                        )                OPINION & ORDER
                                               )
Joey Johnson,                                  )
                                               )
                          Defendant.           )
                                               )


        This matter is before the Court for review of the Report and Recommendation of United

States Magistrate Mary Gordon Baker (“Report and Recommendation”), made in accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02 of the District of South Carolina.1 Henry Brown,

Jr. (“Brown” or “Plaintiff”), proceeding pro se, seeks damages based on alleged civil rights

violations pursuant to 42 U.S.C. § 1983.

        Defendant Major Joey Johnson (“Johnson” or “Defendant”) filed a Motion to Dismiss on

October 13, 2021. (DE 12.) On October 14, 2020, pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), Plaintiff was advised of the summary judgment and motion to dismiss procedures

and the possible consequences if he failed to respond adequately to the motion. (DE 13.) Upon

receiving four extensions of time in which to respond to Defendant’s Motion to Dismiss, Plaintiff

failed to file a response.




1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).

                                                   1
       2:20-cv-02426-JD        Date Filed 04/27/21       Entry Number 35        Page 2 of 2




       The Report and Recommendation recommended that Defendant’s Motion to Dismiss be

granted. (DE 32.) The Plaintiff filed no objections to the Report and Recommendation. In the

absence of objections to the Report and Recommendation, this Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983). The Court must “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005). After a thorough review of the Report and Recommendation and the record

in this case, the Court adopts the Report and Recommendation and incorporates it herein.

       It is, therefore, ORDERED that Defendant’s Motion to Dismiss is granted.

       IT IS SO ORDERED.

                                                              _________________________
                                                              Joseph Dawson, III
                                                              United States District Judge

Greenville, South Carolina
April 27, 2021


                              NOTICE OF RIGHT TO APPEAL
       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 2
